Citation Nr: 0818235	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-12 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1976 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran failed to appear for a scheduled 
hearing before the Board, and the hearing request is deemed 
withdrawn.

In September 2007, the Board remanded the claims for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1. There is no competent medical evidence of a current right 
hearing loss disability for the purpose of VA disability 
compensation.  

2. Left ear hearing loss was not affirmatively shown to have 
been present during service; left ear hearing loss of the 
sensorineural-type was not manifested to a compensable degree 
within one year from the date of separation from service; and 
the current left ear hearing loss, first diagnosed after 
service beyond the one-year presumptive period of hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin. 

3. Tinnitus, first diagnosed after service, is unrelated to 
an injury, disease, or event of service origin. 



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service; and left ear hearing loss as a chronic disease 
may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, that is, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was notified that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service record 
and VA records and has afforded the veteran a VA examination 
and obtained a VA medical opinion.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

Service personnel records show that the veteran was a 
Tow/Dragon repairman during service.  

The service medical records disclose that on entrance 
examination no pertinent abnormalities were noted on clinical 
evaluation. On audiometric testing, the threshold levels in 
decibels at the tested frequencies of 500, 1000, 2000, and 
4000 were 5, 10, 0, 20, and 5, respectively, on the right, 
and 25, 10, 5, and 5 respectively, on the left.  The 
remainder of the service medical records reveals no 
complaint, finding, or history of hearing loss or tinnitus. 
On audiometric testing on separation examination, the 
threshold levels in decibels at the tested frequencies of 
500, 1000, 2000, 3000, and 4000 were 15, 5, 5, 5, and 0, 
respectively, on the right, and 15, 10, 10, 5 and 5 
respectively, on the left.

After service, VA records disclose that in September 2003 the 
veteran gave a history of intermittent left ear hearing loss 
and tinnitus with the first episodes during service.  

In May 2006, the veteran complained of progressive left ear 
hearing loss, which he first noticed about 8 to 9 years 
earlier.  He complained of tinnitus that developed at about 
the same time as his hearing loss.  Audiometric testing 
revealed normal right ear hearing and left ear sensorineural 
hearing loss.  In June 2006, history included hearing loss 
and tinnitus for 20 years. 

On VA examination in September 2007, the veteran stated that 
he was a missile repairman during service and that he was 
exposed to the firing of the missiles a couple of times a 
month and that he was exposed noise on the firing range 
during basic training.  He complained of left ear hearing 
loss and periodic tinnitus that began when a gun misfired 
near his head while on the firing range during basic 
training. 

Audiometric testing revealed that pure tone thresholds in 
decibels for frequencies of: 500, 1000, 2000, 3000, 4000 
Hertz were 15, 20, 15, 15 and 10, respectively, on the right 
and 25, 30, 15, 15, and 25, respectively, on the left.   The 
speech reception thresholds were 94 percent in the right ear 
and 90 percent in the left ear.

The VA examiner noted that the veterans' hearing was within 
normal limits at service discharge and that the veterans' 
current problem with hearing loss and tinnitus were first 
reported more than 20 ears after service discharge.  The 
examiner expressed the opinion that the veteran's hearing 
difficulties and tinnitus were not due to his noise exposure 
in military service. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 
3.385.



Analysis

Hearing Loss 

Right Ear

Service medical records do not show any complaint, finding, 
or diagnosis of right ear hearing loss.  

After service, audiograms by VA in 2006 and 2007 were within 
normal limits for the right ear.  One of the requirements for 
service connection is that the claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  A 
diagnosis of a condition must be made by competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There are no audiograms in service or since service to show 
the existence of right ear hearing loss disability under the 
standards of 38 C.F.R. § 3.385.  As there is no competent 
evidence that the veteran has current right ear hearing loss 
that meets the VA standard of hearing disability under 38 
C.F.R. § 3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent, there is no valid claim of service 
connection for right ear hearing loss.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of 
right ear hearing loss, the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Left Ear

On the basis of the service medical records, left ear hearing 
loss was not affirmatively shown during service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  

Although the service medical records do not document left ear 
hearing loss, the veteran is competent to describe symptoms 
of hearing loss, but as the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify hearing loss for the purpose of VA disability 
compensation and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

After service, VA records disclose that in September 2003 the 
veteran gave a history of intermittent left ear hearing loss 
with the first episode during service.  In May 2006, the 
veteran complained of progressive left ear hearing loss, 
which he first noticed about 8 to 9 years earlier.  
Audiometric testing revealed left ear sensorineural hearing 
loss.  In June 2006, history included hearing loss for 20 
years.

The absence of continuity of left ear hearing loss from 1979 
to 2003 interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  And 
while the veteran has associated his current left ear hearing 
loss to noise exposure during service, the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, service connection for a left ear hearing loss based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.  

Also, the record shows that left ear hearing loss of the 
sensorineural-type, was first documented in 2006, well beyond 
the one-year presumptive period for left ear hearing loss of 
the sensorineural-typed as a chronic disease under 38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.



As for service connection based on the initial documentation 
of a left ear hearing loss after service under 38 C.F.R. § 
3.303(d), although the veteran is competent to describe 
symptoms of hearing loss, hearing loss is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of left 
ear hearing loss therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that the current 
left ear hearing loss either had onset during service or is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, the VA examiner 
expressed the opinion that the veteran's hearing loss was not 
due to his noise exposure in military service.  There is no 
other medical opinion of record that is probative of the 
etiology of the veteran's left ear hearing loss. 



As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the question of medical 
causation, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).
Tinnitus 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).    

Although the service medical records do not document 
tinnitus, the veteran is competent to describe tinnitus, but 
as the service medical records lack the documentation of the 
combination of manifestations sufficient to identify tinnitus 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, VA records show that in 2003 tinnitus was 
first documented with a history of the first episode during 
service.  In May 2006, the veteran complained of tinnitus, 
which he first noticed about 8 to 9 years earlier.   In June 
2006, history included tinnitus for 20 years.  The absence of 
documented complaints associated with tinnitus from 1979 to 
2003, a period of over 20 years, interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of tinnitus after service under 38 C.F.R. § 3.303(d), 
tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability. Charles v. Principi, 16 Vet. App. 370 (2002) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his current tinnitus and an injury, disease, 
or event of service origin.  Where, as here, the 
determinative issue involves a question of medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

On the question of medical causation, on VA examination in 
September 2007, the examiner noted the veteran's in-service 
history of noise exposure, but expressed the opinion that 
tinnitus was not due to the veteran's noise exposure in 
military service.  There is no other medical opinion of 
record that is probative of the etiology of the veteran's 
current tinnitus. 

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the question of a medical 
causation, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

                                                                         
(The Order follows on the next page.) 





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


